Citation Nr: 1112862	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-24 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial compensable rating for the residuals of a bilateral reduction mammoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision rendered by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was subsequently transferred to the RO in Columbia, South Carolina.  Later, the file was transferred to the Nashville, Tennessee, RO.

In September 2008, the Board remanded the claim for further development.  In October 2009, the Board remanded the claim again for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

In the October 2009 remand, the Board instructed that the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed left hip disability.  It instructed that the Veteran should also be scheduled for a VA examination by a plastic surgeon to determine the nature and severity of the Veteran's residuals of a bilateral reduction mammoplasty.  The Board added that the Veteran was to be given adequate notice of the date and place of the requested examinations, and instructed that all notifications, including the address where the notice was sent, must be associated with the claims file.

The claims file reflects that VA joint examination and VA gynecological conditions and disorders of the breast examination requests were entered on April 29, 2010, by the Nashville RO.  The examination request specifically lists the Veteran's address in Woodbridge, Virginia.  The claims file reflects that the requested VA examinations were cancelled on May 13, 2010, after the Veteran failed to report.  The cancellation lists the Veteran's address in Bristow, Virginia.  

The Board cannot confirm that the Veteran was given adequate notice of the date and place of the requested examinations, as instructed in the previous remands.  Accordingly, the Veteran should be rescheduled for a VA joints examination, conducted by an orthopedist, and a VA gynecological conditions and disorders of the breast examination, conducted by a plastic surgeon.  A copy of the notice advising her of the date(s) and location(s) of these examinations should be associated with the claims file.

Moreover, while the October 2009 remand advised the Veteran that the law states that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated on the evidence of record, this is the incorrect standard in this case.  Pursuant to 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or reexamination, the following action shall be taken: When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2009).  Accordingly, the Veteran should be advised that failure to report for her VA joints examination, without good cause, may have adverse effects on her claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that she provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, which have treated her for a left hip disability or residuals of her bilateral reduction mammoplasty at any time since service.  After she has signed the appropriate releases, those records should be obtained and records not already in the claims file should be associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the Veteran's available records have been associated with the claims folder, the Veteran should be afforded a VA orthopedic examination by a qualified physician.  The purpose of the orthopedic examination is to determine the nature and etiology of the Veteran's claimed left hip disability.  All indicated studies, including X-rays, should be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review.  A notation that this record review took place should be included in the examination report.

After examination of the Veteran and review of the record, including the Veteran's service treatment records, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current left hip disability had its onset in service or is causally related to any incident of service.

Even if the physician does not diagnose a current left hip disability at the time of the examination, VA X-rays of the left hip in May 2006 reportedly show minimal osteophytic changes at the lateral ends and upper end of the acetabulum, which is during the pendency of this appeal and satisfies the requirement that there be a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

The physician is therefore requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the osteophytic changes shown in May 2006 VA X-rays of the left hip had their onset in active service or are otherwise the result of disease or injury in service.

All examination findings, along with the complete rationale for all opinions expressed, should be included in the examination report.

3.  In addition, the AMC/RO should arrange for a VA examination of the Veteran by a plastic surgeon.  The purpose of the examination is to determine the nature and severity of the residuals of a bilateral reduction mammoplasty.  All indicated studies should be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the plastic surgeon for review.  Notation that this record review took place should be included in the examination report.

After examination of the Veteran and review of the record, including the service treatment records pertaining to the size and shape of the Veteran's breasts before and after the December 2000 in-service bilateral reduction mammoplasty and consideration of the December 2000 pathology report (which provides the weight and dimensions of the excised breast tissue), the plastic surgeon should provide an opinion as to whether the in-service removal of breast tissue resulted in significant alteration of size or form of both breasts.  The plastic surgeon is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the in-service removal of breast tissue resulted in loss of 25 percent or more of tissue from a single breast or both breasts in combination as a showing of such loss may entitle the Veteran to special monthly compensation under 38 C.F.R. § 3.350.

The plastic surgeon should also describe the size and characteristics of the Veteran's surgical scars associated with the in-service bilateral reduction mammoplasty.  In addition, the plastic surgeon should state whether there is objective evidence of hypersensitivity or pain in the area of both areolas, which were removed ad reattached during the in-service surgery.

The examination by the plastic surgeon should be conducted following the protocol and applicable portion of VA's Disability Examination Worksheet for Scars as updated in February 2009 and the applicable portion of the Disability Examination Worksheet for Gynecological Conditions and Disorders of the Breast.

All examination findings along with the complete rationale for all opinions expressed should be included in the examination report.

4.  The Veteran must be given adequate notice of the date and place of each requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is advised that failure to report for a scheduled examination, without good cause shown, may have adverse effects on her claim.

5.  After development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless notified.  VA will notify the Veteran if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


